Citation Nr: 1023089	
Decision Date: 06/21/10    Archive Date: 07/01/10

DOCKET NO.  09-18 694A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Newark, New Jersey


THE ISSUE

Entitlement to waiver of recovery of an overpayment of VA 
dependent benefits in the amount of $2,522, to include the 
question of whether the overpayment was properly created.


(The matters of entitlement to an earlier effective date for 
the award of special monthly compensation (SMC) based on the 
need of the Veteran's spouse for the regular aid and 
attendance of another person (A&A), and entitlement to 
recognition of R.C. as a "helpless child" of the Veteran on 
the basis of permanent incapacity for self-support prior to 
attaining age 18, are addressed in a separate Board 
decision.)


REPRESENTATION

Appellant represented by:	Lewis C. Fichera, Attorney




ATTORNEY FOR THE BOARD

S. Mishalanie, Counsel


INTRODUCTION

The Veteran had active military service from August 1981 to 
May 1985.  

This appeal to the Board of Veterans' Appeals (Board) arose 
from a February 2009 decision by the Committee on Waivers and 
Compromises of the Regional Office and Insurance Center 
(ROIC) in Philadelphia, Pennsylvania, which denied the 
Veteran's request for waiver of recovery of indebtedness in 
the amount of $2,522.  The Veteran filed a notice of 
disagreement (NOD) in March 2009, and the ROIC issued a 
statement of the case (SOC) in May 2009.  The Veteran filed a 
substantive appeal (via a VA Form 9, Appeal to Board of 
Veterans' Appeals) in June 2009.  

The Board notes that, during the pendency of this appeal, the 
claims file has remained in the jurisdiction of the RO in 
Newark, New Jersey.

For the reasons expressed below, the matter on appeal is 
being remanded to the RO.  VA will notify the appellant when 
further action, on his part, is required.


REMAND

The Board's review of the claims file reveals that further RO 
action in this appeal is warranted.

In May 2006, the Veteran filed a Declaration of Status of 
Dependents (VA Form 21-686c) listing his niece (L.M.C.) and 
nephew (L.C.) as his dependents.  In support of his request 
to add them as dependents, he submitted copies of their birth 
certificates and a court order granting the Veteran temporary 
custody.  In a letter dated later that month, the Newark RO 
denied his request.  
In an August 2007 deferred rating decision, the RO noted that 
the Veteran had been receiving additional benefits for his 
niece and nephew as his dependents, but that the Veteran had 
only been granted temporary custody of them.  The RO noted 
that action was needed to remove these children as the 
Veteran's dependents.  

In March 2008, the RO proposed removing the Veteran's niece 
and nephew as his dependents effective October 1, 2006.  In 
an April 2008 letter, the Veteran stated that he disagreed 
with the proposed reduction.  An August 2008 computer screen 
printout reflects that the RO removed the children as the 
Veteran's dependents effective October 1, 2006.  In a 
September 2008 letter, the Veteran indicated that he 
disagreed with this decision.  

In an August 2008 letter, the RO informed the Veteran of the 
overpayment created by the removal of his niece and nephew as 
his dependents.  In September 2008, the Veteran filed a 
request for a waiver of indebtedness created from the 
overpayment of dependent benefits.   The ROIC denied the 
Veteran's request, stating that although there was minimal 
fault on the part of the Veteran in the creation of the debt, 
no financial hardship existed and the Veteran's failure to 
repay the debt would result in unjust enrichment.

Unless the Secretary finds a statutory bar to waiver of 
recovery of an overpayment on the basis of fraud, 
misrepresentation or bad faith of the claimant (see 38 
U.S.C.A. § 5302(c ) (2002)), under 38 C.F.R. § 1.965(a) 
(2009), there are six elements for considering whether 
repayment of the indebtedness would violate principles of 
equity and good conscience.  The first two equity and good 
conscience elements to consider are the fault of the debtor, 
and balancing the fault of the debtor and VA.

The Board notes that before determining whether the Veteran 
is entitled to waiver of recovery of an overpayment - to 
include on the basis of principles of equity and good 
conscience - it must be determined whether the debt was 
properly created.  See Schaper v. Derwinski, 1 Vet. App. 430, 
434 (1991); see also 38 C.F.R. 
§ 1.911(c) (2007); VAOPGCPREC 6-98 (Apr. 24, 1998).  The 
record reflects that the Veteran is not only seeking a waiver 
of the overpayment amount, he is also challenging the 
validity of the debt created by the overpayment of dependent 
benefits.

A veteran entitled to compensation at the rate of 30 percent 
or more is also entitled to additional payment for his 
dependents.  38 U.S.C.A. §§ 1115, 1134, 1135 (West 2002 & 
Supp. 2009).  Specific rates are provided for the Veteran's 
spouse and children.  A child is defined as an unmarried 
person who is (i) under the age of 18 years; (ii) before the 
age of 18 years became permanently incapable of self support; 
or (iii) after attaining the age of 18 years and until 
completion of education or training (but not after attaining 
the age of 23 years) is pursuing a course of instruction at 
an approved educational institution.  38 U.S.C.A. § 101(4)(A) 
(West 2002).  See also 38 C.F.R. § 3.57(a) (2009).

In this case, the RO has not adjudicated the matter of 
whether the overpayment was properly created.  To avoid any 
prejudice to the Veteran, the RO must do so, in the first 
instance.  See Bernard v. Brown, 4 Vet. App. 384 (1993)).  
Hence, further action in this regard is warranted.

Also, the Board notes that it appears that several documents 
are missing from the claims file.  The May 2009 SOC 
referenced an August 23, 2008 letter from the Debt Management 
Center, which notified the Veteran of his debt and waiver 
rights; however, this letter is not of record.  Also missing 
are documents regarding the RO's approval of the Veteran's 
request to add L.M.C. and L.C. as his dependents - the only 
letter of record is the denial of this request in May 2006.  
On remand, the RO should make an attempt to obtain these 
missing documents and associate them with the claims file.  

As a final point, the Board notes that the Veteran most 
recently submitted a financial status report (VA Form 20- 
5655) in September 2008.  Unless the RO determines that the 
overpayment was not properly created, it would be useful to 
obtain a current financial status report to determine how the 
Veteran's circumstances might have changed since 2008.



Accordingly, this matter is REMANDED to the RO for the 
following action:

1.  The RO should locate and associate 
with the claims file the August 23, 2008 
letter from the Debt Management Center, 
which notified the Veteran of his debt and 
waiver rights, and any documents regarding 
the RO's approval of the Veteran's request 
that his niece and nephew be added as his 
dependents.

2.  Unless the RO determines that the 
overpayment was not properly created, the 
RO should request that the Veteran 
complete VA Form 20-5655 (Financial Status 
Report), listing his monthly income, 
monthly expenses, assets, and debts, and 
include any supporting evidence and/or 
records. 

3.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
Stegall v. West, 11 Vet. App. 268 (1998).

4.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claim on 
appeal, in light of all pertinent evidence 
and legal authority.  The RO's 
adjudication of the claim should include 
consideration of whether the debt was 
properly created in the first instance.

5.  If the benefit sought on appeal 
remains denied, the RO must furnish to the 
Veteran and his attorney an appropriate 
supplemental SOC (SSOC) that includes 
citation to and discussion of all 
additional legal authority considered (to 
include consideration of whether the debt 
was properly created), as well as clear 
reasons and bases for all determinations, 
and afford them an appropriate time period 
for response before the claims file is 
returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication, and it is 
not the Board's intent to imply whether the benefit requested 
should be granted or denied.  The appellant need take no 
action until otherwise notified, but he may furnish 
additional evidence and/or argument during the appropriate 
time frame.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. 
Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment. The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

